DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
	The amendment filed 09/15/2022 has been entered.  As directed, claims 1-2, 8-10, 12-14, 16, 18, 20 have been amended, no claims have been canceled and added. Thus claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/15/2022. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6,8-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 20170101873 (fig.5) in view of Steibel US 20020190039.

Morgan (fig.5) teaches:
1. A method of forming a laminate component (abstract), the method comprising: 
laser cutting (page.2,para.0024, line 30; laser drilling) a laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) formed of one or more plies (fig.5, 60; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define a feature (fig.5, 502; void) having one or more surfaces (fig.5;502 - void, surfaces around the void), wherein 
infiltrating (fig.5, step 511) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) with an infiltration material (page.3, para.0026, right column, line 2; silicon), wherein when the first laminate section is infiltrated with the infiltration material, 

2. The method of claim 1, wherein the one or more plies are formed of a ceramic matrix composite (CMC) material (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6,8-18; suitable materials forms ceramic matrix composite ply) .

4. The method of claim 1, wherein the infiltration material comprises silicon (page.3, para.0026, right column, line 2; silicon).

5. The method of claim 1, further comprising: curing the laminate section (fig.5, curing process step 509) at elevated temperature and pressure in an autoclave (page.3,para.0025, line 33-36; The stack is subject to typical autoclave pressures and temperature cycles used in the industry for ceramic composite materials, autoclaving pulls out any volatiles remaining in the plies (curing)).

6. The method of claim 5, wherein laser cutting (page.2,para.0024, line 30; laser drilling) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) formed of the one or more plies (fig.5, 60; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define the feature (fig.5, 502; void) having the one or more surfaces (fig.5;502 - void, surfaces around the void) occurs prior to curing (fig.5; step 509; place stack into autoclave after formed void in step 503) the laminate section at elevated temperature and pressure in the autoclave (page.3,para.0025, line 33-36; The stack is subject to typical autoclave pressures and temperature cycles used in the industry for ceramic composite materials, autoclaving pulls out any volatiles remaining in the plies (curing)).

8. The method of claim 1, wherein the laser cutting (page.2,para.0024, line 30; laser drilling) the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) takes place in an atmosphere (page.2, para.0024, line 30-33; suitable void forming techniques include, of laser drilling, electrical discharge machining, and cutting or machining the ceramic matrix composite material of the ceramic matrix composite ply; it would be obvious for laser cutting the laminate in an atmosphere).

9. The method of claim 1, wherein the laminate section is a first laminate section (see figure 5 below where the examiner labeled originally not labeled first laminate section) , and wherein the method (abstract) further comprises: laser cutting (page.2,para.0024, line 30; laser drilling) a second laminate section (see figure 5 below where the examiner labeled originally not labeled second laminate section) formed of one or more plies (fig.5, 506 (equivalent to 60); second ceramic matrix composite ply; The ceramic matrix composite ply 60 may be a single ply or a plurality of plies) to define a feature (fig.5, 502 in 506; void) having one or more surfaces (fig.5; 502 in 506- void, surfaces around the void), wherein 

11. The method of claim 1, wherein the laminate section (see figure 5 below where the examiner labeled originally not labeled laminate section) has an external surface (fig.5. step 501; upper surface), and wherein the feature is laser cut along the external surface of the laminate section (fig.5, the laminate forms void in step 503;  page.2, para.0024, line 25-28; void 502 is formed by forming openings discontinuously/continuously in plies 60, wherein the plies 60, each having portions cut or otherwise removed along their edges, are fit together to form a void). 

    PNG
    media_image1.png
    1036
    898
    media_image1.png
    Greyscale


	However, Morgan (fig.5) teaches the invention as discussed above, but is silent on an oxide layer forms on the one more surfaces of the feature as a by-product of the laser cutting.
	
	Steibel teaches:	
	Regarding claim 1, an oxide layer forms on the one more surfaces of the feature as a by-product of the laser cutting (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).

	Regarding claim 3, the oxide layer is a silicon oxide layer (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).

	Regarding claim 9, an oxide layer forms on the one more surfaces of the feature of the second laminate section as a by-product of the laser cutting (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).  
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Morgan (fig.5) by using silicon oxide barrier as taught by Steibel in order to inhibit any further oxidation of the underlying composite as it is exposed to the high temperatures and oxidative, corrosive atmosphere of an operating gas turbine (abstract). 
	Examiner note: Steibel suggests a laser ablation the CMC material including SIC that forms an oxide barrier for aperture, Morgan suggest a laser drilling the CMC Material also including SIC (page.2, para.0024) forms voids; therefore, it would be obvious for the void can forms oxide barrier during laser drill that prevent infiltration material infiltrate into void as infiltration material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (fig.5)  US 20170101873 in view of Steibel US 20020190039 as applied to claim 1-10 above, and further in view of Morgan (fig.7) ‘873.

	Morgan (fig.5) in view of Steibel teaches the invention as discussed above, but is silent on feature is formed after curing the laminate.

	Morgan ‘873 (fig.7) teaches:

	Regarding claim 7, laser cutting the laminate section formed of the one or more plies to define the feature having the one or more surfaces occurs after curing the laminate section at elevated temperature and pressure in the autoclave (fig.7, curing the laminate at step 705 and formed plies recess at step of 707; page.4, para.0030, line 1-2). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Morgan (fig.5) in view of Steibel by forming cavity/void after curing the laminate as taught by Morgan ‘873 (fig.7)  in order to forming a recessed area, such as a channel or groove in the rigidized preform after curing. To forming recess/cavity/groove to more than one cured CMC after curing/rigidize which saving the time of laser process, thereby increasing the efficient of manufacture processing. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (fig.5) US 20170101873 in view of Steibel US 20020190039 in further view of Subramanian US 20190106990.

	Morgan (fig.5) in view of Steibel teaches the invention as discussed above, but is silent on turbulators.
	
	Subramanian teaches:
	Regarding claim 10, the feature laser cut into the laminate section comprised of a channel (fig.6, 22; channel) with one or more turbulators projecting into the channel (fig.6, 37 - roughened surface, page.3, para.0035, line 8; The roughened surface 37 may be provided during formation by laser; 22 – cooling channel).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Morgan (fig.5) in view of Steibel by using roughened surface for cooling channel as taught by Subramanian in order to provide for enhanced cooling or enhanced heat transfer with the cooling fluid flowing through the channel (page.4,para.0035). 

Claim 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian US 20190106990 in view of Morgan US 20170101873 and Steibel US 20020190039.

Subramanian teaches:
12. A method of forming a laminate component (abstract), the method comprising: 
	laser cutting (page.5, para.0047, line 12, laser cutting) a first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section)  to define a feature (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate) and 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; first laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole) wherein 
	laser cutting a second laminate section to define a feature (fig.11, page.5 para.0047, line 3-5, 13-17; the body 12 of any one or more laminates 10 (first or third laminate) and 32(second laminate) as described herein may be cut out to form laminates having a desired body shape; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate 32) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole),
	 laying up(fig.16) the second laminate section so that the second laminate section (see figure 15 below where the examiner labeled originally not labeled second laminate section) and the first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section) form at least a portion of the laminate component (fig.15 and fig.16, 10(bottom),32) and so that the feature of the second laminate section is positioned in communication with the feature of the first laminate section (fig.15, first laminate 10 (below second laminate 32) and second laminate 32, they are in communication with the opening, cooling channel, inlet hole).

14. The method of claim 12, further comprising: 
	laser cutting (page.5, para.0047, line 12, laser cutting) a third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a feature (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate) and 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole),
	laying up (fig.15, 66; laminate group) the third laminate section so that the third laminate section forms at least a portion of the laminate component (fig.15, 66; laminate group; fig,16; 10 and 32)  and so that the feature of the third laminate section is positioned in communication with the feature of the second laminate section (fig.15, the laminate(10 above of second laminate 32) lay up to laminate (32) and communicate with the opening, cooling channel, inlet hole of the second laminate section). 

15. The method of claim 14, wherein the first laminate section extends between a first side and a second side, the second laminate section extends between a first side and a second side, and the third laminate section extends between a first side and a second side (see figure 15 below where the examiner labeled originally not labeled first, second and third laminate section, and first side and second side), and wherein the feature defined by the first laminate section is a surface ablation (page.5, para.0047, line 7-12; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the top surface (first side of first laminate) by laser cutting (surface cutting as ablation)), the feature defined by the second laminate section is a channel (fig.11,22, cooling channel) aligned with the surface ablation of the first laminate section (fig.15; since first laminate cutting the  upper surface at same location in the body as second laminate cutting through the body, therefore, the cooling channel of second laminate aligned with upper surface of first laminate), the channel having a depth extending between the first side and the second side of the second laminate section (page.5, para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body of the second laminate 32; fig.15; since cooling channel is cut through, therefore it has a depth extend between first and second sides) and the feature defined by the third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) is a through hole (page.5 para.0047, line 7-12; third laminate (10) one or more of an inlet 24 as described herein may be formed through the body by laser cutting) aligned at least in part with the channel of the second laminate section (page.5,para.0047, line 14;  Subramanian is silent on the function in this embodiment as known function because Subramanian have taught function of inlet 24 in page.2, para.0027; an inlet 24 for the introduction of a cooling fluid into the cooling channel 22), the through hole having a depth extending between the first side and the second side of the third laminate section (page.5 para.0047, line 7-12; third laminate (10) one or more of an inlet 24 as described herein may be formed through the body by laser cutting; since cooling channel is cut through, therefore it has a depth extend between first and second sides)).

16. The method of claim 15, further comprising: 
	laser cutting (page.5, para.0047, line 12, laser cutting) the third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a second feature (fig.15; page.5, para.0047, line 7-12; third laminate (same manner as first laminate) forms one or more of a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the bottom surface 16 by laser cutting) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), wherein the second feature is a surface ablation defined along the first side of the third laminate section (page.5, para.0047, line 7-12; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed on the bottom surface(second side of third laminate) by laser cutting (surface cutting as ablation)), the surface ablation having a shape complementary to the channel of the second laminate section (fig.15; the third laminate can be cut at bottom surface, and cooling channel, inlet at same spot as second laminate cooling channel, therefore, third and second appear a shape complementary to each other), and 
	wherein during laying up (fig.15, 66), the surface ablation is positioned in communication with the channel of the second laminate section (fig.15, the laminate (10, third laminate) lay up to laminate (32) and bottom (second side) is surface cut, therefore, it communicates with the opening, cooling channel, inlet hole of the second laminate section).

17. The method of claim 16, wherein the through hole, the surface ablation of the third laminate section, the channel, and the surface ablation of the first laminate section define a cavity of the laminate component (fig.15; the first laminate cooling channel can be cut on the upper surface, second laminate can be cut cooling channel through the body, third laminate can be cut cooling surface on the bottom, an inlet can be cut through the body in the third laminate. Therefore, a cavity can be formed in the laminate component after they layup), and wherein 

18. The method of claim 17, wherein after the infiltrating the laminate component with the infiltration material during infiltrating, the method further comprises: 
	machining (page.5, para.0047, line 12, machining) one or more cooling holes into at least one of the first laminate section (page.5 para.0047, line 7-12; an inlet 24, an outlet 26 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the first laminate), the second laminate section, or the third laminate section such that the cooling holes extend from the cavity to an outer surface of the laminate component (page.5,para.0047, line 14;  Subramanian is silent on the function in this embodiment as known function because Subramanian have taught function of inlet 24 in page.2, para.0027; an inlet 24 for the introduction of a cooling fluid into the cooling channel 22, therefore, the cooling holes extend from cooling channel as cavity to an outer surface of the laminate component).

19. The method of claim 12, wherein the laminate component is a flow path ( page.5 para.0047; a cooling channel 22, an inlet 24, an outlet 26 may also be formed) component of a gas turbine engine (see Subramanian claim 15).

20. A method of forming a ceramic matrix composite (CMC) laminate component (abstract) for a turbine engine (see claim 15), the method comprising: 
	laser cutting (page.5, para.0047, line 12, laser cutting) a first laminate section (see figure 15 below where the examiner labeled originally not labeled first laminate section) to define a feature (fig.11; page.5, para.0047, line 7-12; first laminate forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), 
	laser cutting a second laminate section (see figure 15 below where the examiner labeled originally not labeled second laminate section) to define a feature (page.5 para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate 32) having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole),
	laser cutting a third laminate section (see figure 15 below where the examiner labeled originally not labeled third laminate section) to define a feature (fig.11; page.5, para.0047, line 7-12; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both)  having one or more surfaces (fig.11; surface inside of body(12) surround openings, cooling channel, inlet hole), 
	laying up the first, second, and third laminate sections to form at least a portion of the CMC laminate component (fig.15, see annotated figure below, 10 at top as third laminate,32-second laminate, 10 at bottom as first laminate) and so that the feature of the first laminate section is in communication with the second laminate section and the feature of the second laminate section is in communication with the feature of the third laminate section in such a way that the feature of the first laminate section, the feature of the second laminate section, and the feature of the third laminate section define a cavity (fig.11; page.5, para.0047, line 3-5, 7-12; ; the body 12 of any one or more laminates 10 (first or third laminate), 32 (second laminate) as described herein may be cut out to form laminates having a desired body shape; first laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both; page.5 para.0047, line 13-17; a cooling channel 22, an inlet 24, an outlet 26, and openings 28 may also be formed through the body or on the top surface 14 and/or bottom surface 16 of the second laminate (32); page.5, para.0047, line 7-12; third laminate (10) forms a cooling channel 22, an inlet 24, an outlet 26, and openings 28 as described herein may be formed in or through the body 12 or on the top surface 14, the bottom surface 16, or both; fig.15; first, second and third laminates aligned together, since first laminate can be cut cooling channel on the upper surface of first laminate, second laminate can be cut cooling channel through the body at same spot, third laminate can be cut cooling channel at same spot on the bottom, therefore second laminate is a channel aligned with the surface of the first laminate and third laminate to form a cavity in the laminate component), 

    PNG
    media_image2.png
    797
    1090
    media_image2.png
    Greyscale


	Subramanian teaches the invention as discussed above, but is silent on infiltration (claim 12,14,17,20), first and second laminate is formed of one or more CMC plies(claim 13,20).
	
	Morgan teaches:
	Regarding claim 12, infiltrating the laminate component with an infiltration material (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

	Regarding claim 14, during infiltrating, prevents the infiltration material from infiltrating therethrough (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

	Regarding claim 17, the one or more surfaces that define the through hole, the surface ablation of the third laminate section, the channel, and the surface ablation of the first laminate section prevent the infiltration material from infiltrating into the cavity during infiltrating (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

	Regarding claim 20, infiltrating the CMC laminate component with an infiltration material, wherein when the CMC laminate component is infiltrated with the infiltration material; section, and the third laminate section prevent the infiltration material from infiltrating into the cavity (page.4, para.0026; The cavities include a sufficient diameter and length such that the matrix material, such as silicon, does not infiltrate, or otherwise does not sufficiently infiltrate the cavity, such that the cavity remains open after densification).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian by using infiltrate with silicon as taught by Morgan in order to densifying laminate component. Infiltration allowing silicon or other materials to melt-infiltrate into the preform component, thereby the matrix material is solidified (page.3,para.0026).  

Morgan further teaches:
	Regarding claim 13, the first laminate section is formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6) and the second laminate section is formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).

	Regarding claim 20, a first laminate section formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6);
	a second laminate section formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).
	third laminate section formed of one or more CMC plies (fig.5,60; a ceramic matrix composite ply; page.2, par.0024, line 5-6).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Subramanian by using CMC plies as taught by Morgan in order to increasing the rigidity of laminate by infiltrate with infiltration material, thereby extend the CMC component lifecycle; furthermore, CMC pile is easy for repair without replace whole CMC component. 

	Subramanian in view of  Morgan teaches the invention as discussed above, but is silent on oxide layer as a by-product of laser cutting (claim 12,14,16,17, 20). 
	
	Steibel teaches:
	Regarding claim 12, an oxide layer forms on the one more surfaces of the feature as a by-product of the laser cutting of the first laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill); 
	an oxide layer forms on the one more surfaces of the feature of the second laminate section as a by-product of the laser cutting of the second laminate portion (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill);

	regarding claim 14, an oxide layer forms on the one more surfaces of the feature of the third laminate section as a by-product of the laser cutting of the third laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill);
	the oxide layer formed on the one or more surfaces of the feature of the third laminate section prevents the infiltration material from infiltrating therethrough (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).

	Regarding claim 16, the laser cutting the third laminate section forms an oxide layer, as a by-product of the laser cutting the third laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).

	Regarding claim 17, the oxide layers formed on the one or more surfaces that define the through hole (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill).

	Regarding claim 20, an oxide layer forms on the one more surfaces of the feature as a by-product of the laser cutting of the first laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill);
	an oxide layer forms on the one more surfaces of the feature of the second laminate section as a by-product of the laser cutting of the second laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill);
	an oxide layer forms on the one more surfaces of the feature of the third laminate section as a by-product of the laser cutting of the third laminate section (fig.1,16; oxide barrier; page. 3, para.0028; The recast material is substantially silica that forms an oxidation barrier along the surface of the newly created aperture by laser drill);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Subramanian in view of Morgan by using silicon oxide barrier as taught by Steibel in order to inhibit any further oxidation of the underlying composite as it is exposed to the high temperatures and oxidative, corrosive atmosphere of an operating gas turbine (abstract). 
	Examiner note: Steibel suggests a laser ablation the CMC material including SIC that forms an oxide barrier for aperture, Morgan suggest a laser drilling the CMC Material also including SIC (page.2, para.0024) forms voids; therefore, it would be obvious for the void can forms oxide barrier during laser drill that prevent infiltration material infiltrate into void as infiltration material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12,20 have been considered but are moot because the new ground of rejection does not rely on same ground reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761